Citation Nr: 1100707	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-21 362A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, prior to November 5, 2003.  

2.  Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus, type II, from November 5, 2003.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  
The record indicates that the Veteran died on March [redacted], 2010.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issues on appeal have been on appeal to the United States 
Court of Appeals for Veterans Claims (CAVC).  In June 2010 order, 
the CAVC granted the parties' joint motion for partial remand, 
vacating the Board's December 2009 decision and remanding the 
case for compliance with the terms of the joint motion, in 
regards to the issue of increased ratings for diabetes mellitus, 
type II, prior to and from November 5, 2003.

In June 2010, the Veteran's representative filed a Death of 
Appellant Motion to Vacate Court's Order and Mandate.  In a July 
2010 Order, the Court ordered that the Court's June 11, 2010 
mandate be recalled and revoked the June 11, 2010 order remanding 
the Board decision.  The Court also vacated December 2009 Board 
decision in regards to the appealed matters and granted the 
appellant's motion so that the appeal was dismissed for lack of 
jurisdiction.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 
1968 to April 1970. 

2.	On June 11, 2010, the Veteran's attorney informed the Court 
that the appellant died in March 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of these claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


